DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the epoxy acrylic or urethane acrylic" in lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the epoxy acrylic or urethane acrylic" in lines 1 & 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2015/0191042) in view of Heinz (EP 2527408).
Regarding claim 1, Ma discloses a decorative laminate lay-up comprising an exterior overlay paper layer, a decorative layer, and a core layer and a texture imparting member in the form of a textured release sheet, see abstract, Fig. 1 and [0032].  The textured release sheet provides a textured surface (formed on the bottom side thereof) to a resulting decorative laminate [0032].  The reference further discloses the textured surface as satin, matte or semigloss [0011 & 0032].  Additionally, the reference discloses the release sheet as comprising a coating of an electron beam radiation curable material and as an acrylic coated paper [0032-0036].
The reference fails the coating as a UV curable acrylate mixture irradiated with UV-radiation layer wherein the mixture is only crosslinked on the surface thereof, which produces a matting surface.
Regarding claim 2, the reference fails to disclose the UV-radiated layer is subjected to an electron beam irradiation to crosslink and harden the entire layer.
Regarding claims 3 and 4, the reference fails to disclose the layer as having the claimed thickness.
Heinz discloses a method for producing a sheet-like film, in particular a coating film for a carrier body, wherein the film has a matted surface [0001].  The reference further discloses the coating (paint) applied to a substrate, irradiated by means of monochromatic UV radiation in such a way that, without hardening or thorough crosslinking of the layer, matting results only on the surface and by effect of micro-finishing, whereupon such a monochromatic UV-irradiated layer is subjected to electron beam irradiation for thorough-crosslinking and through-curing of the entire layer [0005].  Additionally, the reference discloses the paint as applied to a substrate by a roller and with a layer in the range of 5 and 30 microns, preferably in the range between 10 and 20 microns [0013].  The reference further discloses the paint as an epoxy acrylic; see Heinz [0015] and Applicant’s specification page 15 and Table 1.
	It would have been obvious to one of ordinary skill in the art for the acrylic coated release sheet to comprise the release layer of Heinz as a known release film for surface preparation with favorable production of matt surfaces that is durable and scratch-resistant [0004, 0005 & 0019].
Regarding claim 6, Ma discloses a decorative laminate lay-up comprising an exterior overlay paper layer, a decorative layer, and a core layer and a texture imparting member in the form of a textured release sheet, see abstract, Fig. 1 and [0032].  The textured release sheet provides a textured surface (formed on the bottom side thereof) to a resulting decorative laminate [0032].  The reference further discloses the textured surface as satin, matte or semigloss [0011 & 0032].  Additionally, the reference discloses the release sheet as comprising a coating of an electron beam radiation curable material and as an acrylic coated paper [0032-0036].
The reference fails the coating as a UV curable acrylate mixture irradiated with UV-radiation layer wherein the mixture is only crosslinked on the surface thereof, which produces a matting surface.
Regarding claim 7, the reference fails to disclose the UV-radiated layer is subjected to an electron beam irradiation to crosslink and harden the entire layer.
Regarding claims 8 and 9, the reference fails to disclose the layer as having the claimed thickness.
Heinz discloses a method for producing a sheet-like film, in particular a coating film for a carrier body, wherein the film has a matted surface [0001].  The reference further discloses the coating (paint) applied to a substrate, irradiated by means of monochromatic UV radiation in such a way that, without hardening or thorough crosslinking of the layer, matting results only on the surface and by effect of micro-finishing, whereupon such a monochromatic UV-irradiated layer is subjected to electron beam irradiation for thorough-crosslinking and through-curing of the entire layer [0005].  Additionally, the reference discloses the paint as applied to a substrate by a roller and with a layer in the range of 5 and 30 microns, preferably in the range between 10 and 20 microns [0013].  The reference further discloses the paint as an epoxy acrylic; see Heinz [0015] and Applicant’s specification page 15 and Table 1.
	It would have been obvious to one of ordinary skill in the art for the acrylic coated release sheet to comprise the release layer of Heinz as a known release film for surface preparation with favorable production of matt surfaces that is durable and scratch-resistant [0004, 0005 & 0019].
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2015/0191042) in view of Heinz (EP 2527408) as applied to claims 1 and 6 above, and further in view of Haller et al. (US 2015/0290910).
Ma in view of Heinz discloses the textured release sheet of claim 1 comprising a substrate and the laminate lay-up of claim 6 comprising a substrate.
While Ma further discloses the substrate as a plastic laminate [0007], neither reference discloses the substrate as a PET film.
Haller discloses decorative laminate comprising a polyethylene terephthalate film [0006-0012].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the substrate of Ma to comprises the PET film of Haller as a known material suitable in decorative laminates.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of copending Application No. 15/680,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they each require a textured release sheet with a matte surface comprising a UV curable acrylate mixture that is partially cured to produce matting through micro-convolution and a decorative laminate comprising the release sheet.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,933,608. Although the claims at issue are not identical, they are not patentably distinct from each other because they each require a material with a matte surface comprising a UV curable acrylate mixture that is partially cured to produce matting through micro-convolution and a decorative laminate comprising the matte surface.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,077,639. Although the claims at issue are not identical, they are not patentably distinct from each other because they each require a release sheet with a matte surface comprising a UV curable acrylate mixture that is partially cured to produce matting through micro-convolution and a decorative laminate comprising the matte surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/Primary Examiner, Art Unit 1783